 328 NLRB No. 1161NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Nor-Cal Ready Mix, Inc. d/b/a Antioch Rock &Ready Mix and Machinists District Lodge 190,Local 1173, International Association of Ma-chinists and Aerospace Workers, AFLŒCIO andOperating Engineers Local Union No. 3, Inter-national Union of Operating Engineers, AFLŒCIO. Case 32ŒCAŒ17406June 28, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge filed on April 29, 1999, the Gen-eral Counsel of the National Labor Relations Board is-sued a complaint on May 12, 1999, alleging that the Re-spondent has violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act by refusing the Union™s re-quest to bargain and to furnish information following theUnion™s certification in Cases 32ŒRCŒ4443 and 32ŒRCŒ
4448.1  (Official notice is taken of the ﬁrecordﬂ in therepresentation proceeding as defined in the Board™sRules and Regulations, Secs. 102.68 and 102.69(g);Frontier Hotel, 265 NLRB 343 (1982).)  The Respondentfiled an answer with affirmative defenses admitting inpart and denying in part the allegations in the complaint.On June 1, 1999, the General Counsel filed a Motionfor Summary Judgment. On June 2, 1999, the Board is-sued an order transferring the proceeding to the Boardand a Notice to Show Cause why the motion should not
be granted. On June 8, 1999, the Union filed a Joinder inMotion for Summary Judgment.  The Respondent filed aresponse.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to rec-ognize and bargain and to furnish information, but at-tacks the validity of the certification on the basis of itsobjections to the election in the representation proceed-ing.2  The Respondent affirmatively states that it is ﬁcon-ducting a technical refusal to bargain in order to obtainjudicial review of the election and post-election pro-ceedings in Cases 32ŒRCŒ4443 and 32ŒRCŒ4448.ﬂAll representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-                                                       1 The order transferring proceeding to the Board and Notice to ShowCause inadvertently omitted reference to Case 32ŒRCŒ4448.  Therecord clearly establishes that this case is included in this proceeding.2 327 NLRB No. 187 (1999).cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that there are no issues warranting ahearing with respect to the Union™s request for informa-tion.  The Respondent admits that by letter dated April28, 1999, the Union requested that the Respondent fur-nish it with the following information:(1) A list of current employees including theirnames, dates of hire, rates of pay, job classification,last known address, phone number, and date of com-pletion of any probationary period.(2) A copy of all current personnel policies,practices or procedures.(3) A statement and description of all companypersonnel policies, practices or procedures otherthan those mentioned in Number 2 above.(4) A copy of all company fringe benefit plansincluding pension, profit sharing, severance, stockincentive, vacation, health and welfare, apprentice-ship, training, legal services, child care or any otherplans which relate to employees.(5) Copies of all current job descriptions.(6) Copies of any company wage or salary plans.(7) Copies of all disciplinary notices, warnings orrecords of disciplinary personnel actions for the lastyear.(8) A statement and description of all wage andsalary plans which are not provided under number 6above.The Respondent™s answer admits that it refused to pro-vide this information and, by reason of its denial that theUnion is the valid exclusive collective-bargaining repre-sentative, denies that the information requested is rele-vant and necessary for the Union™s role as the exclusivebargaining representative of the unit employees.  It is
well established, however, that such information is pre-sumptively relevant and must be furnished on requestunless its relevance is rebutted, which the Respondent
has not done.  See, e.g., Maple View Manor, Inc., 320NLRB 1149 (1996); Trustees of the Masonic Hall, 261NLRB 436, 437 (1982); and Verona Dyestuff Division,233 NLRB 109, 110 (1977).Accordingly, we grant the Motion for Summary Judg-ment and will order the Respondent to recognize andbargain with the Union and to furnish it the requested
information.On the entire record, the Board makes the following DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2FINDINGS OF FACTI. JURISDICTIONAt all times material, the Respondent, a Californiacorporation, has been engaged in the production and saleof concrete3 and ready-mix materials at its Antioch, Cali-fornia facility.During the 12-month period preceding issuance of thecomplaint, the Respondent, in the course and conduct ofits business operations, purchased and received goods
valued in excess of $50,000 directly from suppliers lo-cated outside the State of California.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.  Machinists District Lodge 190, Local
Lodge 1173, International Association of Machinists and
Aerospace Workers, AFLŒCIO (Machinists) and Oper-ating Engineers Local Union No. 3, International Unionof Operating Engineers, AFLŒCIO (Operating Engi-neers) were joint petitioners in the underlying represen-tation case and are collectively called the Union.  TheMachinists and the Operating Engineers, the Union, are
each now, and have been at all times material, labor or-ganizations within the meaning of Section 2(5) of theAct.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held June 11, 1998, the Unionwas certified on April 22, 1999, as the exclusive collec-tive-bargaining representative of the employees in thefollowing appropriate unit:All full-time and regular part-time mechanics, lubrica-tion employees, parts runner, equipment operators, andbatch plant operators employed by Respondent at its
Antioch and Byron, California facilities (also included
are any Antioch or Byron bargaining unit employees
assigned to Respondent™s Rio Vista, California facil-ity); excluding all drivers, sales employees, office cleri-cal employees, managerial and administrative employ-ees, all other employees, guards, and supervisors as de-fined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B. Refusal to BargainOn or about April 27, 1999, the Respondent, by letter,informed the Union that it intended to conduct a ﬁtechni-cal refusal to bargainﬂ in order to obtain judicial reviewof the representation proceeding.  On or about April 28,
1999, the Union, by letter, requested that the Respondent
recognize and bargain with it and that the Respondent
                                                       3 In its answer to the complaint, the Respondent advised that theword ﬁconcreteﬂ should be substituted for the word ﬁcementﬂ as setforth in the complaint.furnish certain information.  Since on or about April 27,1999, the Respondent has refused to recognize and bar-gain with the Union, and since on or about April 28,1999, the Respondent has refused to provide the infor-mation.  We find that these refusals constitute unlawfulrefusals to recognize and bargain in violation of Section8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy failing and refusing on and after April 27 and 28,1999, respectively to recognize and bargain with theUnion as the exclusive collective-bargaining representa-tive of employees in the appropriate unit and to furnishthe Union requested information, the Respondent has
engaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(5) and (1) and Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to recognize and bargain on request with the Un-ion, and, if an understanding is reached, to embody theunderstanding in a signed agreement.  We also shall or-der the Respondent to furnish the Union the informationrequested.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Nor-Cal Ready Mix, Inc. d/b/a AntiochRock & Ready Mix, Antioch, California, its officers,
agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to recognize and bargain with MachinistsDistrict Lodge 190, Local 1173, International Associa-tion of Machinists and Aerospace Workers, AFLŒCIOand Operating Engineers Local Union No. 3, Interna-tional Union of Operating Engineers, AFLŒCIO (theUnion) as the exclusive bargaining representative of the
employees in the bargaining unit, and refusing to furnish
the Union information that is relevant and necessary to
its role as the exclusive bargaining representative of the
unit employees.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act. ANTIOCH ROCK & READY MIX32. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, recognize and bargain with the Unionas the exclusive representative of the employees in thefollowing appropriate unit on terms and conditions ofemployment, and if an understanding is reached, embodythe understanding in a signed agreement:All full-time and regular part-time mechanics, lubrica-tion employees, parts runner, equipment operators, andbatch plant operators employed by Respondent at its
Antioch and Byron, California facilities (also included
are any Antioch or Byron bargaining unit employees
assigned to Respondent™s Rio Vista, California facil-ity); excluding all drivers, sales employees, office cleri-cal employees, managerial and administrative employ-ees, all other employees, guards, and supervisors as de-fined in the Act.(b) Furnish the Union the information that it requestedon April 28, 1999.(c) Within 14 days after service by the Region, post atits facilities in Antioch, Byron, and Rio Vista, California,copies of the attached notice marked ﬁAppendix.ﬂ4Copies of the notice, on forms provided by the RegionalDirector for Region 32 after being signed by the Respon-dent™s authorized representative, shall be posted by theRespondent and maintained for 60 consecutive days in
conspicuous places including all places where notices to
employees are customarily posted.  Reasonable steps
shall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any othermaterial.  In the event that, during the pendency of theseproceedings, the Respondent has gone out of business orclosed the facility involved in these proceedings, the Re-spondent shall duplicate and mail, at its own expense, acopy of the notice to all current employees and former
employees employed by the Respondent at any time
since April 27, 1999.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.                                                       4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂDated, Washington, D.C.  June 28, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to recognize bargain with Ma-chinists District Lodge 190, Local 1173, InternationalAssociation of Machinists and Aerospace Workers,AFLŒCIO and Operating Engineers Local Union No. 3,International Union of Operating Engineers, AFLŒCIO,
the Union, as the exclusive representative of the employ-ees in the bargaining unit.WE WILL NOT refuse to furnish the Union informationthat is relevant and necessary to its role as the exclusivebargaining representative of the unit employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, recognize and bargain with theUnion and put in writing and sign any agreement reachedon terms and conditions of employment for our employ-ees in the bargaining unit:All full-time and regular part-time mechanics, lubrica-tion employees, parts runner, equipment operators, andbatch plant operators employed by us at our Antioch
and Byron, California facilities (also included are any
Antioch or Byron bargaining unit employees assignedto our Rio Vista, California facility); excluding all driv-ers, sales employees, office clerical employees, mana-gerial and administrative employees, all other employ-ees, guards, and supervisors as defined in the Act.WE WILL furnish the Union the information it requestedon April 28, 1999.NOR-CAL READY MIX, INC. D/B/A ANTIOCHROCK & READY MIX 328 NLRB No. 1161